DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 8-9, 16, and 18 are canceled. Claims 1-7, 10-15, 17, and 19 are pending. Claim 13 is withdrawn. Claims 1-7, 10-12, 14-15, 17, and 19 are examined on the merits. All rejections not reiterated herein have been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 9-12, 14-15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bajaj (US 2020/0367864 A1 which claims foreign priority to IN 201811003457, filed 30 January 2018) in view of May et al. (EP 0291194 B2; hereinafter “May”).
Regarding claim 1, Bajaj teaches a device for pregnancy detection (urine testing device 100, see abstract).
The device comprises a central main body comprising a first and a second end (proximal end 110 and distal end 114 of device 100/foldable structure 102, para [0046], Figs. 1-3, 8A-8C). The first end comprises a first opening (inlet opening 108 at a proximal end 110, para [0046], Figs. 1-3, 8A-8C). The second end comprises a second opening (outlet opening 112 at a distal end 114, para [0046], Figs. 1-3, 8A-8C). The second opening is positioned opposite to the first opening (see Figs. 1-3, 8A-8C).
The device further comprises a pregnancy detection element (test strip 132 can be a pregnancy testing strip, para [0052]). The pregnancy detection element is mounted at an edge of the second opening (see Figs. 8A-8C). The pregnancy detection element is considered to be mounted at an edge of said second opening without protruding outside the device in that the pregnancy detection element is comprised in the device and therefore cannot be protruding outside the device.
The device further comprises an upper longitudinal crease and a lower longitudinal crease (longitudinal creases 104, see Figs. 1, 8A). The upper and lower longitudinal creases are folded to have compact flattened packaging of the device (the longitudinal creases 104 of the foldable structure 102 can be folded at a manufacturing facility by a machine before the usage and during packaging, thus forming a flattened or compacted structure in a collapsed configuration, para [0044]-[0045], para [0024]). For example, the longitudinal creases can be folded at a manufacturing facility by a machine before the usage and during packaging, thereby reading on “foldable when not in operation” (para [0044]-[0045], para [0024]). 
The device is opened by applying simultaneous pressure to the upper and lower longitudinal creases (a little pressure can be applied by the user on the longitudinal creases 104 to push the longitudinal creases 104 towards one another to make the device to a workable form, para [0045]). The second opening of the second end is configured to discharge the urine from the female user after the urine has come in contact with the pregnancy detection element (discharge the urine through the outlet opening, para [0020]; the urine received through the inlet opening 108 will be discharged through the outlet opening 112 of the spout member 106, para [0050]).
The device is biodegradable as a whole after being used by the female user and is thereby environment friendly (para [0030], [0044], [0057], [0060]).
Bajaj fails to teach that when the urine comes in contact with the pregnancy detection element, the pregnancy detection element immunologically detects hCG present in the urine of the female user and indicates a positive pregnancy result if the female user is pregnant.
May teaches a pregnancy detection element that immunologically detects hCG present in urine of a female user and indicates a positive result if the female user is pregnant (test strip 10, Fig. 1, para [0042]; para [0003], [0019], [0045], [0060]).
The pregnancy detection element of May is coated with a plurality of hCG antibodies for detecting hCG present in the urine of the female user (para [0019]; monoclonal antibodies to hCG, para [0045]; para [0060]).
The pregnancy detection element of May is capable of testing and indicating a positive pregnancy result, or a negative pregnancy result, or a failed result (analytical result, para [0003], [0015], [0016]; control zone indicates failed results, para [0022], [0060]).
The pregnancy detection element of May uses direct labels to produce an instant analytical result (para [0015]). May teaches the material comprising the porous receiving member should be chosen such that the porous member can be saturated with aqueous liquid within a matter of seconds (para [0021]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the pregnancy test strip of May as the pregnancy test strip of the device of Bajaj because Bajaj is generic with respect to the pregnancy test strips that can incorporated into the device and one would be motivated to use the appropriate pregnancy test strip for accurate detection and ease of use. One having ordinary skill in the art would have a reasonable expectation of success in combining the prior art references because May is drawn to a pregnancy test strip that receives and tests urine and Bajaj is drawn to an integrated testing device that includes a pregnancy test strip that receives and tests urine.
Regarding claim 2, Bajaj in view of May teaches the pregnancy detection element is coated with a plurality of hCG antibodies for detecting hCG present in the urine of the female user (anti-hCG antibody, May, para [0019]; monoclonal antibodies to hCG, May, para [0045]; May, para [0060]). May is relied upon for teaching the test strip features so it would have been obvious to incorporate these features into the device of Bajaj.
Regarding claim 3, Bajaj in view of May teaches the pregnancy detection element of is capable of testing and indicating a positive pregnancy result, or a negative pregnancy result, or a failed result (analytical result, May, para [0003], [0015], [0016]; control zone indicates failed results, May, para [0022], [0060]). May is relied upon for teaching the test strip features so it would have been obvious to incorporate these features into the device of Bajaj.
Regarding claim 5, Bajaj teaches the first opening of the first end is configured to enable the female user to urinate while in standing position (abstract, para [0043], [0050], [0064]) and that the position for usage of the device may be dependent on various factors like physical strength and hygiene condition of a toiler (para [0043]), but does not specifically teach the standing position includes slightly tilting or bending the female user’s hips in a manner such that the device is tilted downwards. However, this limitation is drawn to a functional limitation that does not provide any additional structural limitations to the claimed device. The prior art needs only to be capable of enabling the female user to urinate while in standing position by slightly tilting or bending her hips in a manner such that the device is tilted downwards. Since Bajaj teaches the required structural limitations of the first opening and is configured to collect urine from the female user in positions such as standing position (abstract, para [0043], [0050], [0064]), the first opening of Bajaj is considered capable of enabling the female user to urinate while in standing position by slightly tilting or bending her hips in a manner such that the device is tilted downwards.
Regarding claim 6, Bajaj in view of May teaches the pregnancy detection element is capable of testing (May, para [0003], [0019], [0045], [0060]). Bajaj in view of May teaches direct labels are used to produce an instant analytical result (May, para [0015]) and that the material comprising the porous receiving member should be chosen such that the porous member can be saturated with aqueous liquid within a matter of seconds (May, para [0021]), thereby reading on “starts indicating said positive pregnancy result, or said negative pregnancy result, or said failed result within 15 seconds of coming in contact with the urine of said female user”.
Regarding claim 7, Bajaj teaches the device is made from paper, paper board or card board, or biodegradable plastic (para [0030], [0044]).
Regarding claim 10, Bajaj teaches a perimeter of the first opening is greater than a perimeter of the second opening (see Figs. 4, 8D; para [0048]).
Regarding claims 11 and 14, Bajaj teaches the first opening comprises a plurality of walls defined through the upper longitudinal crease and the lower longitudinal crease (a top member 116 and wall members 118 between the inlet opening 108 and the outlet opening 112 … the device 100 includes two wall members 118 and one top member 116 formed due to pressing of the longitudinal creases 104 of the foldable structure 102, para [0047]). The plurality of walls comprises inner surfaces coated with a thin, moisture-resistant coating for preventing urine from passing through the plurality of walls (an inner surface (120) (more clearly shown in FIG. 2) formed by the wall members 118 and the top member 116 … the inner surface 120 of the spout member (106) can be coated with a hydrophobic material, where the hydrophobic coating does not allow the urine to wet the device 100 and thus allows the device 100 to retain the its shape even after passage of urine into the device 100, para [0047]; the inside surface coated with the hydrophobic or water resistant material or a biodegradable polymer coating. Thereby the shape of the device is maintained during and after the urine test, para [0059]; para [0031]).
Regarding claim 15, Bajaj in view of May teaches the device of claim 14 and that the pregnancy detection element is coated with a plurality of hCG antibodies for detecting hCG present in the urine of the female user (May, para [0019]; monoclonal antibodies to hCG, May, para [0045]; May, para [0060]). May is relied upon for teaching the test strip features so it would have been obvious to incorporate these features into the device of Bajaj.
Regarding claim 17, Bajaj in view of May teaches the device of claim 14 and that the pregnancy detection element is capable of testing (May, para [0003], [0019], [0045], [0060]). Bajaj in view of May teaches direct labels are used to produce an instant analytical result (May, para [0015]) and that the material comprising the porous receiving member should be chosen such that the porous member can be saturated with aqueous liquid within a matter of seconds (May, para [0021]), thereby reading on “starts indicating said positive pregnancy result, or said negative pregnancy result, or said failed result within 15 seconds of coming in contact with the urine of said female user”. May is relied upon for teaching the test strip features so it would have been obvious to incorporate these features into the device of Bajaj.
Regarding claim 19, Bajaj in view of May teaches the device of claim 14 and that the device is made from paper, paper board or card board, or biodegradable plastic (Bajaj, para [0030], [0044]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bajaj (US 2020/0367864 A1 which claims foreign priority to IN 201811003457, filed 30 January 2018) in view of May et al. (EP 0291194 B2; hereinafter “May”) as applied to claim 1 above, and further in view of Nazareth et al. (US 2010/0311188 A1; hereinafter “Nazareth”).
Regarding claim 12, Bajaj in view of May teaches the device of claim 1, wherein the device is capable of conducting a plurality of urine related tests (the device 100 may also be fixed with the test strip 132 apart from the pregnancy test strip, para [0052]; para [0071]). Bajaj in view of May fails to specifically teach the plurality of urine related tests comprises a Urinary Tract Infection (UTI) test, an ovulation or a fertility test.
Nazareth teaches a test strip for conducting a fertility test using urine (chromatographic substrate used for fertility test that assesses ovarian reserve by assessing FSH in urine, para [0007], [0043]-[0083], [0002]-[0006], e.g., Figs. 3-9). Nazareth teaches ovarian reserve screening is one mechanism by which fertility specialists can partially predict the reproductive potential of a specific patient as well as the potential of her eggs to result in a healthy pregnancy and that the determination of a woman's ovarian reserve is an important aspect in the management and treatment of infertility (para [0002]-[0006]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have one of the test strips in the device of Bajaj be the test strip for conducting a fertility test as in Nazareth such that the device is capable of conducting a plurality of urine related tests that comprises a fertility test because Bajaj is generic with respect to the additional test strips that can incorporated into the device and one would be motivated to use another appropriate test strip for detection of a desired analyte, for example, such as FSH in ovarian reserve to predict the reproductive potential of a specific patient as well as the potential of her eggs to result in a healthy pregnancy. One having ordinary skill in the art would have a reasonable expectation of success in combining the prior art references because Nazareth is drawn to a test strip that receives and tests urine and Bajaj is drawn to an integrated testing device that includes a plurality of test strips that receives and tests urine.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Bajaj (US 2020/0367864 A1 which claims foreign priority to IN 201811003457, filed 30 January 2018) in view of Nazareth (US 2013/0164858 A1).
Bajaj teaches a device for pregnancy detection (urine testing device 100, see abstract).
The device comprises a central main body comprising a first and a second end (proximal end 110 and distal end 114 of device 100/foldable structure 102, para [0046], Figs. 1-3, 8A-8C). The first end comprises a first opening (inlet opening 108 at a proximal end 110, para [0046], Figs. 1-3, 8A-8C). The second end comprises a second opening (outlet opening 112 at a distal end 114, para [0046], Figs. 1-3, 8A-8C). The second opening is positioned opposite to the first opening (see Figs. 1-3, 8A-8C).
The device further comprises a pregnancy detection element (test strip 132 can be a pregnancy testing strip, para [0052]). The pregnancy detection element is mounted at an edge of the second opening (see Figs. 8A-8C). The pregnancy detection element is considered to be mounted at an edge of said second opening without protruding outside the device in that the pregnancy detection element is comprised in the device and therefore cannot be protruding outside the device.
The device further comprises an upper longitudinal crease and a lower longitudinal crease (longitudinal creases 104, see Figs. 1, 8A). The upper and lower longitudinal creases are folded to have compact flattened packaging of the device (the longitudinal creases 104 of the foldable structure 102 can be folded at a manufacturing facility by a machine before the usage and during packaging, thus forming a flattened or compacted structure in a collapsed configuration, para [0044]-[0045], para [0024]). For example, the longitudinal creases can be folded at a manufacturing facility by a machine before the usage and during packaging, thereby reading on “foldable when not in operation” (para [0044]-[0045], para [0024]). 
The device is opened by applying simultaneous pressure to the upper and lower longitudinal creases (a little pressure can be applied by the user on the longitudinal creases 104 to push the longitudinal creases 104 towards one another to make the device to a workable form, para [0045]). The second opening of the second end is configured to discharge the urine from the female user after the urine has come in contact with the pregnancy detection element (discharge the urine through the outlet opening, para [0020]; the urine received through the inlet opening 108 will be discharged through the outlet opening 112 of the spout member 106, para [0050]).
The device is biodegradable as a whole after being used by the female user and is thereby environment friendly (para [0030], [0044], [0057], [0060]).
Regarding claim 1, Bajaj fails to teach that when the urine comes in contact with the pregnancy detection element, the pregnancy detection element immunologically detects hCG present in the urine of the female user and indicates a positive pregnancy result if the female user is pregnant.
Regarding claim 4, Bajaj fails to teach the pregnancy detection element operates by immunologically detecting a plurality of morphological differences between hCG and modified forms, which are secreted into the urine of a pregnant female.
Nazareth teaches a pregnancy detection element, such as a test strip (e.g., Figs. 4, 6), that detects hCG present in urine (abstract, para [0007]-[0011], [0024]). The pregnancy detection element indicates a positive result if a female user is pregnant (e.g., para [0097]). The pregnancy detection element is coated with a plurality of hCG antibodies for detecting hCG present in the urine of the female user (para [0007]-[0011], [0037]). The pregnancy detection element operates by immunologically detecting a plurality of morphological differences between hCG and modified forms, which are secreted into the urine of a pregnant female (para [0007]-[0008], [0037]). Nazareth teaches accurate and rapid detection of low levels of various hCG isoforms is desirable to confirm pregnancy early after conception has occurred and to minimize incidences of false negative results and thus, it would be beneficial to develop a pregnancy test to detect multiple relevant forms of hCG (e.g., all clinically relevant forms of hCG) to increase the reliability and accuracy of pregnancy detection, particularly in early pregnancy (para [0006]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the pregnancy test strip of Nazareth as the pregnancy test strip of the device of Bajaj because Bajaj is generic with respect to the pregnancy test strips that can incorporated into the device and one would be motivated to use the appropriate pregnancy test strip for accurate detection and ease of use. One having ordinary skill in the art would have a reasonable expectation of success in combining the prior art references because Nazareth is drawn to a pregnancy test strip that receives and tests urine and Bajaj is drawn to an integrated testing device that includes a pregnancy test strip that receives and tests urine.
Response to Arguments
Applicant's arguments filed 5 July 2022, with respect to the rejections of the claims under 35 USC 103, have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., pregnancy detection element mounted at the edge of the second opening without protruding outside the second opening, see p. 12-13) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims recite the pregnancy detection element mounted at the edge of the second opening without protruding outside the device. The pregnancy detection element is considered to be mounted at an edge of said second opening without protruding outside the device in that the pregnancy detection element is comprised in the device and therefore cannot be protruding outside the device.
Applicant’s arguments directed to a metallic strip of the device of Bajaj (p. 13-19) have been fully considered but are not persuasive. Applicant argues that the urine testing device of Bajaj includes a metallic strip and that the metallic strip is an essential component for the design of the urine testing device. In response to Applicant’s arguments, it is noted that the disclosure as a whole must be considered. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). It is noted that while Bajaj exemplifies using a metallic strip, the metallic strip is not required nor essential (e.g., para [0048]). Furthermore, as detailed above, Bajaj teaches the device comprises an upper longitudinal crease and a lower longitudinal crease that are foldable when not in operation to have compact flattened packaging, as required by the claims (see Figs. 1, 8A; para [0044]-[0045], para [0024]).  Additionally, Bajaj teaches the device is biodegradable as a whole after being used by the female user and is thereby environment friendly, as required by the claims (para [0030], [0044], [0057], [0060]). 
Applicant argues that May does not teach or suggest the device as recited in the presented claims as May is not suitable to urinate in a standing position for testing the urine (p. 15). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s argument that combining the teachings of May with Bajaj would not arrive at the Applicant’s device (p. 15) is merely an assertion of a conclusory statement without evidence. Conclusory statements cannot take the place of evidence in the record and an assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H TIEU whose telephone number is (571)272-0683. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571) 272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER H. TIEU/Examiner, Art Unit 1649                                                                                                                                                                                            
/MELANIE BROWN/Primary Examiner, Art Unit 1677